Citation Nr: 0802389	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-26 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1974 and from May 1975 to June 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

Human Immunodeficiency virus was not manifested in service 
and is not otherwise related to service.  

CONCLUSION OF LAW

Human Immunodeficiency virus (HIV) was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for HIV.  In a VCAA letter 
of June 2001 the appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the veteran was not provided 
notice until a letter of March 2006, however, the Board finds 
that the appellant's claim is being denied, therefore there 
can be no possibility of prejudice to the appellant even if 
the appellant was not informed of the same in a timely 
manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal VA outpatient treatment records and 
private medical treatment records have been obtained.  The 
Board notes that not all of the veteran's service medical 
records have been located.  However, the RO made multiple 
attempts to try and locate the service medical records from 
both the National Personnel Records Center and the Records 
Management Center.  The service medical records from the 
veteran's first period of active service and some of the 
records form the veteran's second period of active service 
have been associated with the claim file.  In June 2005 a 
formal finding of unavailability of service medical records 
was issued.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service medical records show that the veteran underwent 
several surgical procedures on the mouth and right lower lip 
between 1972 and 1974.  No blood loss or transfusions were 
noted during the surgeries.

Service medical records of July 1990 show that the veteran 
underwent a cholecystectomy with incidental appendectomy.  
The operation report did not indicate that the veteran 
underwent a blood transfusion as a result of the surgery.  A 
fluid therapy record of July 1990 notes that no blood was 
given in the operating room or in the recovery room.  

VA outpatient treatment records of March 1998 show that the 
veteran underwent a ventral hernia repair.  Laboratory data 
was noted to have been done on an outpatient basis and that 
it was not with the regular record, however, it was noted the 
veteran was perfectly all right to proceed with the surgery.  

VA outpatient treatment records of May 2000 notes a diagnosis 
of HIV.  It was noted that the infective event was probably 
in the 1980's and that he had only had two sex partners since 
that time.  

A VA examination report of May 2004 notes that the veteran 
reported having undergone an emergency surgical procedure 
while in Bahrain in 1986.  He stated that he had developed an 
incarcerated ventral hernia with evidence of severe 
obstruction and bowel infraction.  He stated the surgery took 
place in a civilian hospital in Bahrain and that he received 
three units of Bahrain blood.  The veteran also reported 
undergoing a surgery for an acute appendix in 1987 while 
still on active duty, with a coincidental removal of the 
gallbladder.  He stated he had been told later that he bled 
excessively and that he had been given transfused blood.  He 
was diagnosed with HIV infection with manifestations of AIDS.  
The examiner noted that the veteran denied having ever used 
IV drugs, denied being a homosexual or having substantial 
risky sexual behavior.  It was noted he did have two tattoos 
he got while on active duty.  The examiner opined that based 
on the sequence of events that the veteran did have blood 
transfusions both in the Middle East and in Bremerton, 
Washington, prior to the time the HIV was universally tested 
in transfused blood and that the transfused blood in Bahrain 
was his most likely source of infection.

After a careful review of the evidence the Board finds that 
the evidence is against a finding of service connection for 
HIV.

The Board acknowledges that the VA examiner provided a nexus 
opinion to service.  As noted above, the examiner opined that 
the veteran contracted HIV from blood transfusions in Bahrain 
while he was in service.  However, the Board notes that the 
VA examiner's opinion is based on unsubstantiated and 
unreliable history provided by the veteran and as such has 
little probative value.  See Black v. Brown, 5 Vet. App. 177 
(1993); See also, LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional); Wood v. Derwinski, 1 Vet. App. 190, 191-192 
(1991) (an opinion may be discounted if it materially relies 
on a layperson's unsupported history as the premise for the 
opinion).  The examiner's opinion is based on the veteran's 
accounts that he had a blood transfusion in a civilian 
hospital in Bahrain while he was stationed there.  However, 
there is nothing in the record which shows that the veteran 
underwent a blood transfusion while in Bahrain or at any 
other time during his military service.  At the VA 
examination the veteran stated that he had a surgery for an 
acute appendix and coincidental removal of the gallbladder at 
the Bremerton Naval Hospital in 1987.  However, service 
medical records show that the surgery actually took place in 
July 1990.  Furthermore, operation reports and intravenous 
therapy reports do not show that the veteran was given a 
blood transfusion.  Furthermore, the veteran reported that he 
had a blood transfusion in Bahrain while undergoing a surgery 
for a ventral hernia.  However, there is no evidence which 
supports the veteran's allegations.  While the service 
medical records from that time period are missing, the Board 
notes that consistently, VA medical treatment records note a 
history of prior plastic surgeries for the lip and a surgery 
for gallbladder removal, but at no point is a surgery for a 
ventral hernia repair is mentioned by the veteran until the 
VA examination of 2004.  In fact, the admission report 
assessment for the gallbladder removal only mentions the 
plastic surgeries.  Similarly, an admission assessment report 
of November 1990 lists under prior hospitalizations the 
gallbladder removal surgery and appendectomy but no mention 
of the surgery in Bahrain.  The only mention of a ventral 
hernia repair is in VA outpatient treatment records of March 
1998 and these records are similarly silent for any history 
of a prior ventral hernia repair.  Therefore, the Board finds 
the history provided by the veteran is not consistent with 
the evidence and therefore is not credible.  Because of the 
lack of any corroborating evidence and lack of credibility, 
the Board finds that the veteran's allegations have limited, 
if any probative value.  Consequently, the VA examiner's 
opinion, which is based on the unsubstantiated history 
provided by the veteran and which is inconsistent with the 
other evidence of record, is accorded very little weight.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427 (2006); Reonal v. Brown, 5 Vet. 
App. 458 (1993). 

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence of a link 
between this disability and service is limited to the 
veteran's assertions and a discredited medical opinion based 
upon unreliable information.  The veteran is a layperson, and 
his own opinion regarding onset or cause is not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for human immunodeficiency virus (HIV) is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


